Citation Nr: 0329919	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for residuals of 
fractures of the second metatarsal of the left foot and third 
metatarsal of the right foot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from June 1945 to 
November 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claim.  
In this regard, the record contains no specific reference to 
the VCAA in connection with the claim to increase the 
evaluation for residuals of fractures of the second left 
metatarsal and third right metatarsals.  There is no 
indication that the veteran was informed as to what evidence 
is necessary to establish entitlement to an increased 
evaluation for this disability, nor was the veteran informed 
that the RO had a duty to assist him in obtaining evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

In addition, the Board notes that the veteran was afforded a 
VA examination in March 2000.  However, the examiner 
incorrectly noted that the veteran had sustained a fracture 
of the second and third metatarsals of the right foot in 
service when, in fact, the record indicates that the veteran 
sustained a fracture of the second metatarsal of the left 
foot and a fracture of the third metatarsal of the right 
foot.  Further, the examiner did not address whether other 
foot disorders are related to the service-connected 
disability.  Private treatment records from Stephen M. 
Kolodzik, M.D. dated from February 1998 to January 2000 
indicate periodic treatment for plantar fasciitis and a right 
heel spur.  VA outpatient records dated February 2001 to 
March 2001 also diagnosed the veteran with plantar fasciitis, 
heel spur syndrome, intermetatarsal neuroma, metatarsalgia, 
and pes cavus.  Thus, the Board is of the opinion that 
another VA examination and medical opinion is necessary for 
the purpose of determining which symptomatology is related to 
the veteran's service-connected bilateral foot disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim and the division 
of responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any bilateral foot disorder 
that may be present and the severity of 
the veteran's service-connected 
bilateral foot disability.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, and offer an opinion as to 
whether any other diagnosed foot 
disorder is in any way related to the 
residuals of the fractures of the 
second metatarsal of the left foot and 
third metatarsal of the right foot.  
The examiner is also asked to specify 
which symptomatology is due to the 
residuals of the fractures of the 
second metatarsal of the left foot and 
third metatarsal of the right foot.  If 
possible, the examiner should describe 
the degree of impairment solely due to 
the service-connected bilateral foot 
disability as opposed to that due to 
other nonservice-connected 
disabilities.  In addition, as to the 
service-connected residuals of fracture 
of the second metatarsal of the left 
foot and residuals of fracture of the 
third metatarsal of the right foot 
only, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use, and document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
A clear rationale for all opinions and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

